Electronically Filed
                                                    Supreme Court
                                                    SCAD-XX-XXXXXXX
                                                    22-FEB-2021
                                                    01:39 PM
                                                    Dkt. 103 ORD
                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

               STEPHEN CARL WOODRUFF, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 13-003-9073)

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the December 7, 2020 motion,

filed by Respondent Stephen Woodruff, seeking reconsideration of

this court’s November 27, 2020 order, denying his November 12,

2020 motion to vacate his disbarment, the February 15, 2021

submission by the Office of Disciplinary Counsel, filed in

response to this court’s December 15, 2020 order, the October 13,

2017 report, authored by an Appellate Commissioner from the

United States Court of Appeals for the Ninth Circuit regarding

the disciplinary proceedings in the Commonwealth of the Northern

Mariana Islands (CNMI) which resulted in Respondent Woodruff’s

disbarment in that jurisdiction, and which, in turn, formed the

basis for Respondent Woodruff’s reciprocal disbarment in this
jurisdiction, and upon a review of the entire record in this

matter, this court finds that the Appellate Commissioner’s

report, issued after this court’s October 11, 2016 disbarment

order, constitutes newly discovered evidence which could not have

been discovered prior to the disposition of this matter in 2016.

We further find that the report provides clear and convincing

information which demonstrates good cause exists, pursuant to

Rule 2 of the Hawai#i Rules of Appellate Procedure (HRAP), for

this court to suspend the provisions of HRAP Rule 40(a) and to

reconsider the merits of Respondent Woodruff’s previous

disbarment.   Upon such consideration, we conclude that the report

also demonstrates, by clear and convincing evidence, that the

CNMI disciplinary proceedings contained infirmities, both of

proof, and of due process, that, in turn, support the conclusion

that this court cannot accord a presumption of correctness to the

CNMI proceedings and support the conclusion that a departure from

substantially similar discipline in this jurisdiction is

therefore warranted.   See Rules 2.15(c)(1), 2.15(c)(2), and

2.15(c)(4) of the Rules of the Supreme Court of the State of

Hawai#i (RSCH).   We also conclude that a review of the record

nevertheless demonstrates that Respondent Woodruff did commit

misconduct in both the CNMI and in his federal court practice,

characterized by incompetence, delay, and a failure to reasonably

communicate with clients which, if committed in this

jurisdiction, would constitute violations of Rules 1.1, 1.3,

1.4(a), and 3.2 of the Hawai#i Rules of Professional Conduct

                                 2
(1994) at the time they were committed, and which are sufficient

to warrant a period of suspension.    See ODC v. Martinez, SCAD-16-

523 (September 29, 2016); ODC v. Lehman, SCAD-14-1350

(January 26, 2015); ODC v. Mutjabaa, SCAD-14-799 (June 24, 2014).

Therefore, pursuant to this court’s authority under HRS § 602-

5(a)(6) (2016),

          IT IS HEREBY ORDERED that the December 7, 2020 motion

for reconsideration is granted.

          IT IS FURTHER ORDERED that, pursuant to HRAP Rule 2,

the original deadline for reconsideration of the October 11, 2016

order of disbarment, set by HRAP Rule 40(a), is suspended, and

the discipline imposed by the October 11, 2016 order upon

Respondent Woodruff is modified, to a one-year suspension,

effective nunc pro tunc to November 10, 2016, the date his

disbarment became effective.   Respondent Woodruff is therefore

presently eligible to apply for reinstatement to practice in this

jurisdiction, pursuant to RSCH Rule 2.17(b)(2).

          DATED: Honolulu, Hawai#i, February 22, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Katherine G. Leonard




                                  3